Citation Nr: 1000134	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by chest pains.

2.  Entitlement to service connection for an eye disorder.  


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania in March 
2006 that denied service connection for a disability 
manifested by chest pains and for an eye disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Board has concerns about the completeness 
of the Veteran's service treatment records.  The claims file 
contains only a small packet of records, essentially 
consisting of an April 1997 record and several uncompleted 
forms; it is not clear from the record from which entity 
these records were obtained.  In his February 2005 claim, the 
Veteran wrote that he considered joining the National Guard 
but had changed his mind and that he believed that the 
National Guard still had his service treatment records.  The 
claims file indicates that the RO made several attempts to 
obtain the Veteran's records from the National Guard, all of 
which were unsuccessful.  The Veteran's claim was adjudicated 
without the benefit of his service treatment records after 
the RO made a formal finding of their unavailability in 
December 2005.

Of concern to the Board, however, is that there is no 
indication that the RO made efforts to obtain the Veteran's 
records from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  Given the nature of the Veteran's 
active duty service, it would appear self-evident that the 
NPRC would be the most likely location of his service 
treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the NPRC and 
request the Veteran's service treatment 
records.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) and given an 
opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

